Case 3:20-cv-11396-RHC-EAS ECF No. 1-9 filed 06/01/20   PageID.61   Page 1 of 4




                          EXHIBIT 8
Case 3:20-cv-11396-RHC-EAS ECF No. 1-9 filed 06/01/20                     PageID.62      Page 2 of 4




Thomas E. Coughlin
tcoughlin@jaffelaw.com
                                             May 19, 2020


SIMON AUTOMOTIVE, LLC                                            Via Email: sczarnik@czarnikco.com
SIMONXPRESS PIZZA, LLC
SIMON STORES CORPORATION
SE CORPORATION OF MICHIGAN
SIMON ENTERPRISE INC.
643 TELEGRAPH, LLC
PINCKNEY PETROLEUM, LLC
CACTUS SHELL LLC
SIMON LAND DEVELOPMENT GROUP, LLC
FAWZI SIMON
C/O Stephen J. Czarnik, Esq.
245 Park Avenue, 39th Floor
New York, NY 10167

        Re:      Notice of Default and Demand for Payment Concerning Financing Relationships between
                 CRESTMARK, a division of METABANK, NATIONAL ASSOCIATION, as successor
                 to CRESTMARK EQUIPMENT FINANCE, INC., d/b/a Allstate Capital (“Lender”);
                 SIMON AUTOMOTIVE, LLC (“Simon Automotive”); SIMONXPRESS PIZZA, LLC
                 (“SimonXpress”, or individually or collectively with Simon Automotive a “Borrower” or
                 the “Borrowers” as the context requires); and SIMON STORES CORPORATION, SE
                 CORPORATION OF MICHIGAN, SIMON ENTERPRISE INC., 643 TELEGRAPH,
                 LLC, PINCKNEY PETROLEUM, LLC, CACTUS SHELL LLC, SIMON LAND
                 DEVELOPMENT GROUP, LLC, and FAWZI SIMON (individually and collectively a
                 “Guarantor”).

Dear Fawzi Simon:

        As you are aware I am counsel for Lender.

       This is with reference to the financing relationships between Lender, each Borrower and each
Guarantor (collectively the “Credit Loans”), as evidenced by, among other documents, the Equipment
Finance Agreement #170763-VF000 dated as of September 7, 2017 with Simon Automotive (the “Simon
Automotive EFA”); the Equipment Finance Agreement #180129-VF000 dated January 25, 2018 with
SimonXpress (the “SimonXpress EFA”, or collectively with the Simon Automotive EFA, the “EFAs”); and
the Guaranty dated as of September 7, 2017 of the indebtedness under the Simon Automotive EFA from
each Guarantor, and the Guaranty dated as of January 25, 2018 of the indebtedness under the SimonXpress
EFA from each Guarantor (collectively the “Guarantees”).


4848792.v1
Case 3:20-cv-11396-RHC-EAS ECF No. 1-9 filed 06/01/20                         PageID.63       Page 3 of 4



May 19, 2020
Page 2



         Capitalized terms used herein and not otherwise defined herein shall have the meanings ascribed
thereto in the EFAs and the Forbearance Agreement (as defined below).

          Each Borrower has been and continues to be in default under its EFA because, among other reasons,
it failed to make certain Finance Payments due under the EFAs within 10 days of their respective due dates
(collectively, the “Existing Defaults”).

         Each Borrower and each Guarantor requested that Lender forbear from enforcement of its remedies
under the Loan Documents to provide them additional time to pay down the amounts due under their
respective Loan Documents and to otherwise restructure their businesses, pursuant to the terms and
conditions of a Forbearance Agreement executed by Lender, Borrowers and Guarantors with an effective date
of April 30, 2020 (the “Forbearance Agreement”).

        In the Forbearance Agreement each Borrower and each Guarantor acknowledged the Existing
Defaults, and acknowledged and agreed that the unpaid balances due and owing to Lender under each EFA
as of April 15, 2020 was as follows:

                Simon Automotive EFA:                     $256,071.98
                SimonXpress EFA:                          $204,771.09

The above amounts included accrued interest but did not costs and attorney fees, for which each Borrower
and each Guarantor are liable (collectively the “Indebtedness”).

        Lender agreed in the Forbearance Agreement that that so long as Borrowers do not default under
the terms of the Loan Documents other than the Existing Defaults or breach any material term or provision
of the Forbearance Agreement, Lender will forbear from proceeding with exercising its default remedies
thereunder until August 1, 2020 (“Forbearance Period”).

          The Forbearance Agreement provides that if Borrower breaches, fails to comply with or fails to
fulfill any one or more of the material terms, covenants, warranties and other provisions of the Forbearance
Agreement or the Loan Documents, Borrower shall be in default of the Forbearance Agreement, and such
default(s) shall result in the termination of the Forbearance Period and shall entitle Lender to exercise any
and all default remedies available to it under this Agreement and/or the Loan Documents, at law and in
equity, and otherwise as permitted with respect to the Credit Loans, the Indebtedness and the collateral
security therefore.

        Please be advised that each Borrower is in default of the Forbearance Agreement because, among
other reasons:

        A.      Each Borrower failed to timely provide Lender with the status of its SBA PPP loan
application and funding;

       B.       Each Borrower failed to produce a detailed debt/liability/payable/merchant cash advance
schedule with a list of all creditors, including all amounts due and the due dates, within seven (7) days of
the Deadline;




4848792.v1
Case 3:20-cv-11396-RHC-EAS ECF No. 1-9 filed 06/01/20                            PageID.64        Page 4 of 4



May 19, 2020
Page 3


       C.    Each Borrower failed to provide to Lender is current financial statements, and for
SimonXpress noting the financial performance by each HHP location, within seven (7) days of the
Deadline;

        D.      Each Borrower failed to retain a business consultant acceptable to Lender in its sole
reasonable discretion at the Borrower’s expense by the close of five (5) business days after the Deadline; and

        E.       Each Borrower failed to prepare and submit to Lender rolling, 13-week cash flow budgets
including projections and statements of sources and uses of cash for the payment of expenses (the “Cash Flow
Budgets”) evidencing that the Borrower has a viable business by May 15, 2020.

        Because of the Defaults, the Forbearance Period has terminated, and the SimonXpress Indebtedness
is hereby accelerated and demanded from SimonXpress and the Guarantors, and the Simon Automotive
Indebtedness is hereby accelerated and demanded from Simon Automotive and the Guarantors.

        In addition, each Borrower is instructed to immediately cease using its Equipment and to surrender
possession of its Equipment to Lender so that Lessor may exercise its rights and remedies under the EFA.

         If the Indebtedness is not paid in full immediately, Lender shall be left with no reasonable alternative
but to commence, without further delay or notice, whatever measures against the Borrowers and the
Guarantors which are deemed necessary to protect Lender’s interests, including but not limited to filing suit
against each Borrower and each Guarantor and to the immediate appointment of a receiver for the business of
each Borrower and each Guarantor.

         You are encouraged to consult with your legal counsel in connection with this letter. Please give this
letter your immediate and prompt attention.

                                               Very truly yours,

                                         Jaffe, Raitt, Heuer & Weiss
                                          Professional Corporation



                                             Thomas E. Coughlin




4848792.v1
